Citation Nr: 1501142	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a bilateral leg disability, including as secondary to service-connected degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Michael G. Miskowiec, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979, from October 1991 to February 1992, and from June 2004 to August 2005.  He also had additional U.S. Army National Guard (ANG) service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in October 2010 and was remanded for additional development.

A Travel Board hearing was held at the RO in August 2010 before the undersigned and a copy of the hearing transcript has been added to the record.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral leg disability and entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was caused by his active service.  

2.  The Veteran's current sleep apnea had onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss and sleep apnea, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Hearing Loss

At his August 2010 Board hearing, the Veteran stated that an improvised explosive device (IED) exploded and blew the windshield out of his truck while he was serving in Iraq.  He asserted that his hearing loss resulted from that explosion.  His military occupation was a large vehicle mechanic and a truck driver.  The IED explosion had occurred during his active service from June 2004 to August 2005.  

The Veteran's DD Form 214 reflects that his military occupational specialty was heavy-wheeled vehicle mechanic.

The Veteran was treated for a variety of complaints during the final period of active service, including injuries incurred in a motor vehicle accident in 2004.  In February 2005, a convoy that he was driving in was hit by an explosion from an improvised explosive device (IED).  There is no record of evaluation of the Veteran's hearing proximate to that incident or at the time of service separation in August 2005.

The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

Records such as a February 2010 VA audiological examination reveal bilateral hearing loss for VA purposes.

In October 2013 the Board requested a medical opinion from an otolaryngologist with the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) to address the question of whether the Veteran's bilateral hearing loss is related to active service, to include acoustic trauma from the IED explosion.  

In a November 2013 response, a VA physician stated that it was more likely than not that the Veteran's current level of hearing loss was "in most significant part, a result of the acoustic trauma he endured in the service which includes an IED explosion and being in close proximity to that."

After a review of the evidence of record, the Board finds that service connection for bilateral hearing loss should be granted.  The November 2013 VA physician's opinion is essentially uncontradicted and is of great probative value in this case.  The opinion contained a comprehensive review of the Veteran's medical records and reports of hearing loss symptoms, including the circumstances surrounding the IED explosion.  Further, the November 2013 VA opinion contained a rationale for the opinion provided, including a reference to the relationship between the etiology of the Veteran's service-connected tinnitus and his hearing loss.  Significantly, and even acknowledging the absence of audiometric data from before and after the Veteran's service, the November 2013 VA examiner stated that other than the events in service there was no other explanation for the etiology of the Veteran's current hearing loss.

In sum, service connection for bilateral hearing loss is warranted.


Sleep Apnea

At his August 2010 Board hearing, the Veteran indicated that he had been issued a CPAP device and essentially indicated that his sleep apnea had begun after he returned home from Iraq in 2005.

On a July 2005 service post-deployment health assessment the Veteran indicated that he still felt tired after sleeping.  

VA outpatient treatment records reflect that in November 2005 the Veteran sought VA evaluation for complaints of tiredness.  A November 2005 VA treatment record discloses that the Veteran reported symptoms which suggested to the medical provider that the Veteran had sleep apnea.  VA treatment records dated in March 2006 reflect that the Veteran was issued CPAP equipment.  Records such as a June 2014 VA treatment record indicate ongoing treatment for complaints related to sleep apnea.  

In October 2013 the Board requested a medical opinion from a somnologist with the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) to address the question of whether the Veteran's sleep apnea is related to his active service.

In a November 2013 response, a VA physician stated that it was likely that the Veteran's sleep apnea diagnosed in 2006 was a continuation of complaints noted in service in July 2005.  The examiner acknowledged that the specific date of onset of sleep apnea was not possible without speculating, and further noted that while it was possible that the Veteran had sleep apnea prior to the beginning of his service in 2004, there was no documentation of such.

After a review of the evidence of record, the Board finds that service connection for sleep apnea must be granted.  Sleep apnea was not noted prior to the Veteran's entrance to duty in June 2004, and the November 2013 VA examiner has stated that the Veteran's sleep apnea has likely been continuous since February 2006.  Significantly, the November 2013 VA physician has linked the Veteran's sleep apnea to symptoms he reported during service.  The opinion contained a comprehensive review of the Veteran's medical records and made specific references to multiple medical records during the pertinent time period.  

In sum, service connection for sleep apnea is warranted.

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for sleep apnea is granted.


REMAND

As for the issue of entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbosacral spine, the Board notes that at his August 2010 Board hearing the Veteran indicated that his back pain had worsened since the time he had been assigned his 10 percent rating for back disability.  The Board observes that the AOJ last adjudicated and addressed the Veteran's service-connected low back disability in a December 2011 supplemental statement of the case.  Since that time, pertinent evidence that has not been considered by the AOJ, such as an August 2012 VA low back treatment record (recommending additional physical therapy) and a January 2013 VA record indicating that the Veteran had been issued a lumbosacral corset, has been added to the record.  These records tend to arguably demonstrate a worsening of the Veteran's low back disability since his last VA spine examination in February 2010.  As such, the Board finds that a new VA examination is warranted to determine the current severity of his low back disability.

As for the issue of entitlement to service connection for a bilateral leg disability, including as secondary to service-connected degenerative disc disease of the lumbosacral spine, the Board notes that an August 2012 VA low back treatment record reveals that the Veteran complained of pain radiating to the right lower extremity, and "non-elicited" deep tendon reflexes of the lower extremities was noted on physical examination.  Further, an assessment that included a diagnosis "suggestive of radiculopathy" (though not shown by clinical assessment) was noted.  These findings raise the question of lower extremity neurological disability associated with the Veteran's low back disc disease.  As such, the Board finds that further examination with an opinion is necessary to address the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that the Veteran identify all VA and non-VA clinicians who have treated him for a bilateral leg disability and service-connected degenerative disc disease of the lumbosacral spine since his separation from active service.  Note in the letter that the Veteran should provide the records from the physical therapist that he referred to during the Board hearing or provide signed releases for VA to assist him in obtaining those records, as well as all other pertinent records.

Obtain all VA medical records pertinent to treatment for the issues remaining on appeal dated since February 28, 2014, and associate them with the record.

Once signed releases are obtained from the Veteran, obtain any private treatment records that have not been obtained already.  A copy of any response, to include a negative reply and any records obtained, should be included in the claims file.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner is specifically asked to state whether the Veteran has any left or right lower extremity disability, including radiculopathy, and whether such is related to the Veteran's service-connected low back disability.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


